Citation Nr: 9909081	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  91-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, 
including degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1979 to 
July 1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1989 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).  In a decision dated January 1998, 
the Board denied the appellant's claim for low back 
disability.  The appellant duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (the Court).  In September 1998, the Court 
vacated and remanded the Board's January 1998 decision as it 
pertained to the denial of service connection for low back 
disability, including degenerative joint disease of the 
lumbar spine, based on a July 1998 Motion to Remand and to 
Stay Further Proceedings ( the motion) filed by the Secretary 
of Veterans Affairs (the Appellee).  This case was thereafter 
returned to the Board for further evidentiary development, 
readjudication and disposition in accordance with the terms 
of the Appellee's motion.


REMAND

The July 1998 motion indicated that the appellant had 
submitted a well grounded claim for service connection for 
low back disability.  It was noted that the appellant's 
service medical records included an "MRI-based diagnosis of 
a chronic disease of the lumbar spine diagnosed as DJD at L5-
S1" and that post service "clinical evidence also shows a 
disability of the spine at L5-S1, albeit under a different 
diagnosis (i.e., that of chronic lumbosacral strain, 
secondary to first degree spondylolysis or spondylolisthesis 
of L5 on S1)."  It was further noted that the appellant has 
"consistently demonstrated tenderness over the L5-S1 area of 
the spine."  See Motion, citing 38 U.S.C. § 1101(3); 
38 C.F.R. §§ 3.303, 3.307, 3.309, and Savage v. Gober, 10 
Vet.App. 448, 495 (1997).

The motion indicated that remand was necessary to resolve the 
conflicting diagnoses of "in light of the whole recorded 
history" (citing 38 C.F.R. § 4.2 and Goss v. Brown, Vet.App. 
109, 114 (1996)), and to ascertain the precise nature of the 
appellant's current low back disorder.

Pursuant to the Court's Order of September 1998, this case is 
REMANDED to VARO for the following action:

1.  VARO should schedule the appellant 
for a VA orthopedic examination to 
determine the precise nature and etiology 
of the appellant's back complaints, which 
have been variably diagnosed.  The claims 
folder, including the service medical 
records, must be reviewed prior to the 
examination along with a copy of this 
remand.  All appropriate tests deemed 
necessary should be conducted and all 
clinical findings should be reported in 
detail.  The examiner must indicate for 
the record the true diagnostic 
classification(s) for any abnormality of 
the low back and lumbar spine shown on 
the current examination.  Additionally, 
based on his review of the appellant's 
medical history and the current clinical 
findings, the examiner must provide an 
unequivocal opinion as to whether any 
currently manifested back disorder is 
related to the in-service diagnosis, per 
MRI, for degenerative joint disease at 
L5-S1, or other in-service event or 
medical finding, which must then be 
specified for the record.  A complete 
rationale for all opinions must be 
provided.

2.  The appellant should be reminded that 
he may submit additional evidence and 
argument in support of his claim for 
service connection.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


